                                         Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GANTNER,                                           Case No. 20-cv-02584-HSG
                                   8                       Plaintiffs,                      ORDER AFFIRMING BANKRUPTCY
                                                                                            COURT’S DISMISSAL ORDER
                                   9               v.
                                                                                            Re: Dkt. No. 7
                                  10     PG&E CORPORATION, et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Appellant Anthony Gantner’s (“Appellant”) appeal of the

                                  14   Bankruptcy Court’s March 10, 2020 order that dismissed his class action complaint. Dkt. No. 7

                                  15   (“Appellant Brief”) and Dkt. No. 9 (“Reply”). Appellees PG&E Corporation and Pacific Gas and

                                  16   Electric Company (collectively, “Debtors”) moved to dismiss Appellant’s complaint in the

                                  17   Bankruptcy Court and oppose the current appeal. Dkt. No. 8 (“Opposition”). For the following

                                  18   reasons, the Court AFFIRMS the Bankruptcy Court’s dismissal of Appellant’s complaint.

                                  19     I.   BACKGROUND
                                  20          A.        PG&E’s Bankruptcy and Chapter 11 Plan
                                  21          On January 29, 2019, the Debtors commenced voluntary cases for relief under chapter 11

                                  22   of title 11 of the United States Code (“Bankruptcy Code”) in the United States Bankruptcy Court

                                  23   for the Northern District of California (“Bankruptcy Court”). Significantly, the Debtors needed to

                                  24   propose a plan of reorganization that satisfied the requirements of A.B. 1054, including its June

                                  25   30, 2020 deadline for plan confirmation. In light of the “increased risk of catastrophic wildfires,”

                                  26   A.B. 1054 created the “Go-Forward Wildfire Fund” as a multi-billion dollar safety net to

                                  27   compensate future victims of public utility fires and thereby “reduce the costs to ratepayers in

                                  28   addressing utility-caused catastrophic wildfires,” support “the credit worthiness of electrical
                                           Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 2 of 10




                                   1   corporations,” like the Debtors, and provide “a mechanism to attract capital for investment in safe,

                                   2   clean, and reliable power for California at a reasonable cost to ratepayers.” A.B. 1054 § 1(a). For

                                   3   the Debtors to qualify for the Go-Forward Wildfire Fund, however, A.B. 1054 required, among

                                   4   other things, the Debtors to obtain an order from the Bankruptcy Court confirming a plan of

                                   5   reorganization by June 30, 2020. See A.B. 1054 § 16, ch. 3, 3292(b). After more than sixteen

                                   6   months of negotiations among a variety of stakeholders, and following confirmation hearings that

                                   7   spanned several weeks, the Debtors’ Plan of Reorganization dated June 19, 2020 (“Plan”)1 was

                                   8   confirmed by the Bankruptcy Court on June 20, 2020 and became effective on July 1, 2020

                                   9   (“Effective Date”).

                                  10          B.     Appellant’s Claim
                                  11          On December 19, 2019, Appellant filed a class action complaint and initiated an adversary

                                  12   proceeding before the Bankruptcy Court. BR Dkt. No. 1 (“Compl.”).2 Appellant’s single
Northern District of California
 United States District Court




                                  13   negligence claim arises from certain planned power outages, known as public safety power shutoff

                                  14   (“PSPS”) events. Id. He seeks damages for losses, such as loss of habitability, loss of food items,

                                  15   and loss of productivity, that he and putative class members incurred as a result of five post-

                                  16   petition PSPS events that took place in October and November 2019. Id. ¶¶ 3, 85; Dkt. No. 1-5

                                  17   (Bankruptcy Court’s March 30, 2020 Memorandum Decision (“Mem. Decision”)) at 2. The

                                  18   proposed class is defined as “All California residents and business owners who had their power

                                  19   shutoff [sic] by PG&E during the October 9, October 23, October 26, October 28, or November

                                  20   20, 2019 Outages and any subsequent voluntary Outages PG&E imposes on its customers during

                                  21   the course of litigation.” Compl. ¶ 85.

                                  22          Debtors moved to dismiss Appellant’s complaint, BR Dkt. No. 7, and the Bankruptcy

                                  23   Court granted the motion without leave to amend, finding that Appellant’s claim is preempted by

                                  24   California Public Utilities Code § 1759 (“§ 1759”). Mem. Decision at 7-11. This appeal

                                  25

                                  26   1
                                         Capitalized terms not otherwise defined in this order have the meanings ascribed to them in the
                                  27   Plan.
                                       2
                                         “BR Dkt. No.” references are to the Bankruptcy Court’s docket, Case No. 19-30088 (DM),
                                  28   Adversary Proceeding Case No. 19-03061 (Bankr. N.D. Cal.). “Dkt. No.” references are to this
                                       Court’s docket.
                                                                                         2
                                         Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 3 of 10




                                   1   followed.

                                   2    II.   LEGAL STANDARD
                                   3          District courts have jurisdiction to hear appeals from final judgments, orders, and decrees

                                   4   of bankruptcy judges. 28 U.S.C. § 158. A district court reviews a bankruptcy court’s decision by

                                   5   applying the same standard of review used by circuit courts when reviewing district court

                                   6   decisions. In re Greene, 583 F.3d 614, 618 (9th Cir. 2009). The district court reviews

                                   7   the bankruptcy court’s findings of fact for clear error and its conclusions of law de novo. In re

                                   8   Harmon, 250 F.3d 1240, 1245 (9th Cir. 2001). “Dismissal under Rule 12(b)(6) is appropriate only

                                   9   where the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable

                                  10   legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To

                                  11   survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is

                                  12   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 540, 570 (2007). A claim is facially
Northern District of California
 United States District Court




                                  13   plausible when a plaintiff pleads “factual content that allows the court to draw the reasonable

                                  14   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                  15   678 (2009). “In a case requiring a federal court to apply California law, the court ‘must apply the

                                  16   law as it believes the California Supreme Court would apply it.’” Kairy v. SuperShuttle Int’l, 660

                                  17   F.3d 1146, 1150 (9th Cir. 2011). The bankruptcy court’s decision to dismiss a complaint without

                                  18   leave to amend is reviewed for abuse of discretion. In re Tracht Gut, LLC, 836 F.3d 1146, 1150

                                  19   (9th Cir. 2016).

                                  20   III.   DISCUSSION
                                  21          The question presented by this appeal is whether Appellant’s negligence claim, if allowed

                                  22   to proceed, would impermissibly hinder or interfere with the supervisory and regulatory policies

                                  23   of the California Public Utilities Commission (“CPUC”) in violation of California Public Utilities

                                  24   Code § 1759. Appellant argues that California Public Utilities Code § 2106 makes Debtors liable

                                  25   for damage caused by their negligence, and that § 1759 does not preempt his negligence claim.

                                  26   App. Br. at 3-4. Debtors respond that the Bankruptcy Court properly dismissed Appellant’s

                                  27   complaint on the ground that Appellant’s action would interfere with the CPUC’s regulatory

                                  28   authority to authorize PSPS events, contrary to § 1759. Opp. at 9. The Court reviews this
                                                                                         3
                                            Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 4 of 10




                                   1   question de novo. See Kairy, 660 F.3d at 1150.

                                   2          A.      Section 1759 And The Covalt Test
                                   3               Section 1759 provides that:

                                   4                      No court of this state, except the Supreme Court and the court of
                                                          appeal, to the extent specified in this article, shall have jurisdiction to
                                   5                      review, reverse, correct, or annul any order or decision of the
                                                          commission or to suspend or delay the execution or operation thereof,
                                   6                      or to enjoin, restrain, or interfere with the commission in the
                                                          performance of its official duties, as provided by law and the rules of
                                   7                      court.
                                   8   Cal. Pub. Util. Code § 1759.
                                   9               In effect, § 1759 “declares that no court except [the California] Supreme Court has
                                  10   jurisdiction to review any order or decision of the Public Utilities Commission (hereafter the
                                  11   commission) or to interfere with the commission in the performance of its duties.” San Diego Gas
                                  12   & Electric Co. v. Superior Court, 13 Cal.4th 893, 902 (1996) (“Covalt”). At the same time,
Northern District of California
 United States District Court




                                  13   § 2106 “authorizes an action in superior court for damages caused by any unlawful act of a public
                                  14   utility.” Id.3
                                  15               “The California Supreme Court has on a number of occasions addressed the tension
                                  16   between Public Utilities Code § 1759 and the public and private remedies provided for in Chapter
                                  17   11 of that Code, and has consistently applied a three-part test to resolve any conflict.” Kairy, 660
                                  18

                                  19   3
                                           Section 2106 provides that:
                                  20
                                                          Any public utility which does, causes to be done, or permits any act,
                                  21                      matter, or thing prohibited or declared unlawful, or which omits to do
                                                          any act, matter, or thing required to be done, either by the
                                  22                      Constitution, any law of this State, or any order or decision of the
                                                          commission, shall be liable to the persons or corporations affected
                                  23                      thereby for all loss, damages, or injury caused thereby or resulting
                                                          therefrom. If the court finds that the act or omission was willful, it
                                  24                      may, in addition to the actual damages, award exemplary damages.
                                                          An action to recover for such loss, damage, or injury may be brought
                                  25                      in any court of competent jurisdiction by any corporation or person.
                                                          No recovery as provided in this section shall in any manner affect a
                                  26                      recovery by the State of the penalties provided in this part or the
                                                          exercise by the commission of its power to punish for contempt.
                                  27
                                       Cal. Pub. Util. Code § 2106.
                                  28
                                                                                              4
                                           Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 5 of 10




                                   1   F.3d at 1150. In Covalt, the California Supreme Court articulated this three-part test in an effort

                                   2   “to resolve conflicts between actions brought against a public utility under Public Utilities Code

                                   3   § 2106 and the jurisdiction-stripping provision in § 1759.” Kairy, 660 F.3d at 1149. In doing so,

                                   4   the California Supreme Court reaffirmed the “the primacy of section 1759 and the correspondingly

                                   5   limited role of section 2106.” Covalt, 13 Cal.4th at 917. “[A]n action for damages against a

                                   6   public utility pursuant to section 2106 is barred by section 1759 not only when an award of

                                   7   damages would directly contravene a specific order or decision of the commission, i.e., when it

                                   8   would ‘reverse, correct, or annul’ that order or decision, but also when an award of damages

                                   9   would simply have the effect of undermining a general supervisory or regulatory policy of the

                                  10   commission, i.e., when it would ‘hinder’ or ‘frustrate’ or ‘interfere with’ or ‘obstruct’ that policy.”

                                  11   Id. at 918. Accordingly, in deciding whether an action is barred by § 1759, a court must ask: “(1)

                                  12   whether the PUC had the authority to adopt a regulatory policy on the subject matter of the
Northern District of California
 United States District Court




                                  13   litigation; (2) whether the PUC had exercised that authority; and (3) whether action in the case

                                  14   before the court would hinder or interfere with the PUC’s exercise of regulatory authority.” Kairy,

                                  15   660 F.3d at 1150.4

                                  16          B.    The CPUC Had The Authority To Regulate PSPS Events And The CPUC
                                                    Exercised that Authority
                                  17

                                  18          The California Public Utilities Code gives electric utilities regulated by the CPUC

                                  19   authority to shut off electric power in order to protect public safety. See Cal. Pub. Util. Code

                                  20   §§ 399.2(a), 451. In 2018, the CPUC promulgated de-energization guidelines that apply to all

                                  21   investor-owned utilities, including Debtors. See Resolution Extending De-Energization

                                  22   Reasonableness, Notification, Mitigation & Reporting Requirements in Decision 12-04-024 to All

                                  23   Elec. Inv. Owned Utilities., No. ESRB-8, 2018 WL 3584003, at *1 (July 12, 2018). “The decision

                                  24   to shut off power may be reviewed by the [CPUC] pursuant to its broad jurisdiction over public

                                  25   safety and utility operations.” Id. at *8. Through its rulemaking authority, the CPUC also

                                  26

                                  27   4
                                         Appellant argues that the “bankruptcy court failed to apply the Covalt test at all.” App. Br. At
                                  28   23 (emphasis in original). This is incorrect. The Bankruptcy Court cited Covalt and applied the
                                       three-part test. Mem. Decision at 5-10.
                                                                                         5
                                            Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 6 of 10




                                   1   established guidelines and protocols that govern the decision by a utility to conduct a PSPS event.

                                   2   See Order Instituting Rulemaking to Examine Electric Utility De-Energization of Power Lines in

                                   3   Dangerous Conditions, 2018 WL 6830158 (Cal. P.U.C. Dec. 13, 2018). This rulemaking

                                   4   reaffirmed the authority of the CPUC to review for reasonableness any decision by a utility to

                                   5   conduct a PSPS event. Id.

                                   6           In September 2018, the California Legislature codified the obligation of California utilities

                                   7   to prepare and submit “Wildfire Mitigation Plans” to the CPUC. See Cal. Pub. Util. Code

                                   8   § 8386(b). One of the statutory requirements for the Wildfire Mitigation Plans is the

                                   9   establishment of “[p]rotocols for . . . deenergizing portions of the electrical distribution system

                                  10   that consider the associated impacts on public safety.” Cal. Pub. Util. Code § 8386(c)(6).

                                  11           As discussed by the Bankruptcy Court, in February 2019, Debtors submitted their 2019

                                  12   Wildfire Safety Plan, which included factors to consider when considering a PSPS event. Mem.
Northern District of California
 United States District Court




                                  13   Decision at 3. This plan was ultimately approved by the CPUC. Id. In October and November of

                                  14   2019, Debtors conducted the PSPS events that form the basis for Appellant’s complaint. Id. On

                                  15   November 12, 2019, the CPUC ordered Debtors to show cause why they should not be sanctioned

                                  16   for failure to properly communicate with their customers during these PSPS events. Id. The

                                  17   CPUC also instituted a broader investigation to determine whether California’s utilities, including

                                  18   Debtors, prioritized safety and complied with CPUC regulations and requirements with respect to

                                  19   the PSPC events in late 2019. Id.; Order Instituting Investigation on the Commission’s Own

                                  20   Motion on the Late 2019 Public Safety Power Shutoff Events, 2019 WL 6179011 (Cal. P.U.C.

                                  21   Nov. 13, 2019). Accordingly, the Court finds that the CPUC had the authority to regulate the

                                  22   PSPS events challenged by Appellants and that the CPUC exercised, and continues to exercise,

                                  23   that authority.5

                                  24   //

                                  25   //

                                  26

                                  27   5
                                        The parties agree that the first two parts of the Covalt test are satisfied with regard to the PSPS
                                  28   events at issue. App. Br. at 22 (stating that “Plaintiff does not dispute that the first and second
                                       parts of the Covalt test are satisfied”); Opp. at 10.
                                                                                           6
                                         Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 7 of 10



                                              C.    Allowing Appellant’s Claim To Proceed Would Interfere With The CPUC’s
                                   1                Regulatory Authority Over PSPS Events
                                   2          The third and most important part of the Covalt test is whether Plaintiff’s state law

                                   3   negligence claim would “hinder or interfere with” CPUC’s exercise of regulatory authority.

                                   4   Appellant contends that rather than interfere with CPUC’s regulatory authority, his negligence suit

                                   5   is in aid of, and complements, CPUC’s jurisdiction, relying on a standard articulated in Hartwell

                                   6   Corp. v. Superior Court (Santamaria), 27 Cal. 4th 256 (2002). App. Br. At 29-32.

                                   7          In Hartwell, the California Supreme Court applied the Covalt test and explained the

                                   8   general principle that:

                                   9                  [A]n award of damages is barred by section 1759 if it would be
                                                      contrary to a policy adopted by the [CPUC] and would interfere with
                                  10                  its regulation of public utilities. On the other hand, superior courts are
                                                      not precluded from acting in aid of, rather than in derogation of, the
                                  11                  [CPUC’s] jurisdiction.
                                  12   27 Cal. 4th at 275 (citations omitted). The court reemphasized the holding in Covalt that § 1759
Northern District of California
 United States District Court




                                  13   bars suits “when the relief sought would have interfered with a broad and continuing supervisory

                                  14   or regulatory program of the commission.” Id.

                                  15          In evaluating the potential for Appellant’s claim to interfere with the CPUC’s regulatory

                                  16   authority over PSPS events, it is significant that Appellant is not suing Debtors for improperly

                                  17   deciding to implement the PSPS events, or even for negligence in how Debtors implemented the

                                  18   PSPS events. See Reply at 4 (“Plaintiff has said—in the Complaint, in the briefing and argument

                                  19   below, and now in this appeal—that he does not challenge the CPUC’s decision to approve the

                                  20   PSPSs, nor does he challenge the way PG&E implemented those shutoffs, in accordance with the

                                  21   regulatory protocol for doing so.”); Br. Dkt. No. 16 Appellant’s Opposition to Debtor’s Motion to

                                  22   Dismiss at 2 (“The Complaint does not allege that the PSPSs were not necessary and appropriate,

                                  23   or that CPUC’s approval of its Wildfire Safety Plan was improper, only that the PSPSs would not

                                  24   have been necessary in the first place had PG&E not been negligent.”).

                                  25          Under Appellant’s theory, Debtors could implement a PSPS event that is required by

                                  26   statute and CPUC regulations—and do so in full accordance with the requirements of CPUC

                                  27   regulations and the CPUC-approved Wildfire Safety Plan—yet still be liable because of the

                                  28   underlying conditions necessitating the PSPS event. In Appellant’s view, such liability would not
                                                                                          7
                                           Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 8 of 10




                                   1   interfere with the decision to implement a legally-mandated PSPS event because “[i]f a PSPS is

                                   2   necessary, surely PG&E will not risk causing more deadly wildfires and incurring tens of billions

                                   3   more in damages to wildfire victims, just to avoid liability here.” Reply at 7-8. The Court

                                   4   disagrees.

                                   5          As discussed above, the CPUC has promulgated specific guidelines concerning when and

                                   6   how to implement PSPS events, and the CPUC has approved Debtor’s 2019 Wildfire Safety Plan.

                                   7   Appellant does not allege any violations by Debtors of those guidelines or the safety plan. This

                                   8   case is thus distinguishable from the cases cited by Appellant in which plaintiffs sought damages

                                   9   arising from alleged failures to comply with CPUC standards. See, e.g., PegaStaff v. Pacific Gas

                                  10   & Electric Co., 239 Cal. App. 4th 1303, 1326 (2015). As this Court has previously summarized,

                                  11   “[t]ogether, Hartwell, Vila, Cundiff, Cellular Plus, and Nwabueze make clear that California law

                                  12   permits courts to entertain actions for both damages and injunctive relief against regulated utilities
Northern District of California
 United States District Court




                                  13   where those actions seek to enforce, rather than challenge, obligations created by CPUC

                                  14   regulations.” North Star Gas Co. v. Pacific Gas & Electric Co., 2016 WL 5358590 at *13 (N.D.

                                  15   Cal. Sept. 26, 2016). Here, Appellant’s action seeks to impose liability for complying with PSPS

                                  16   obligations created by CPUC regulations.

                                  17          CPUC’s regulatory policies, as reflected in those guidelines and the approval of the

                                  18   Wildfire Safety Plan, authorize Debtors to decide that a PSPS is warranted under certain

                                  19   circumstances. CPUC has also exercised continuing investigatory authority over Debtors’ PSPS

                                  20   events. See Order Instituting Investigation on the Commission’s Own Motion on the Late 2019

                                  21   Public Safety Power Shutoff Events, 2019 WL 6179011 (Cal. P.U.C. Nov. 13, 2019). Imposing

                                  22   liability on Debtors for implementing CPUC-approved PSPS events would force Debtors to

                                  23   choose between incurring potentially limitless negligence liability and protecting public safety in

                                  24   the manner dictated by the appropriate regulatory authority: CPUC.6 Rather than acting in aid of

                                  25   CPUC’s authority to regulate PSPS events, Appellant’s theory of liability would create a powerful

                                  26   incentive for Debtors to avoid PSPS events, even if the PSPS events are warranted under CPUC

                                  27

                                  28
                                       6
                                         Appellant’s argument that negligence liability would not affect Debtors’ PSPS decision-making
                                       is belied by his damages claim of $2.5 billion for five PSPS events. See Compl. ¶ 106.
                                                                                         8
                                           Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 9 of 10




                                   1   regulations.

                                   2          As correctly noted by the Bankruptcy Court, “before the wildfires in October and

                                   3   November 2019, [CPUC] had already exercised its authority to regulate the PSPSs by adopting its

                                   4   guidelines governing the circumstances in which an investor-owned utility can conduct them.”

                                   5   Mem. Decision at 9-10. “The CPUC continues to exercise that authority through ongoing

                                   6   rulemaking and investigations.” Id. Under California law, it is the job of CPUC to balance the

                                   7   costs and benefits of PSPS events and regulate them accordingly. And it is not the job of the

                                   8   courts to regulate PSPS events through ad hoc imposition of negligence liability. As articulated

                                   9   by CPUC in its amicus curiae brief in the Bankruptcy Court:

                                  10                  The Complaint appears to rest on the theory that in light of the
                                                      Utility’s alleged generalized failure to maintain its infrastructure, any
                                  11                  decision by the Utility to conduct a public safety power shutoff— in
                                                      the recent past or future—necessarily gives rise to a claim against the
                                  12                  Utility for negligence. Judicial adoption of such a theory would
Northern District of California




                                                      hinder and interfere with the Commission’s considered policy to
 United States District Court




                                  13                  allow utilities to conduct public safety power shutoffs in the interests
                                                      of public safety pursuant to guidelines established by the
                                  14                  Commission.
                                  15   Br. Dkt. No. 19 at 7-8.7

                                  16          Accordingly, the Court finds that Appellant’s claim for damages caused by PSPS events

                                  17   would interfere with CPUC’s PSPS policies and its “broad and continuing supervisory [and]

                                  18   regulatory program.” See Covalt, 13 Cal. 4th at 919.

                                  19

                                  20

                                  21
                                       7
                                         The Ninth Circuit has explained that the CPUC’s position regarding the applicability of § 1759
                                       should be considered persuasive authority:
                                  22
                                                      California courts have made reference to the PUC’s amicus briefs
                                  23                  filed in § 1759 cases for aid in assessing the third question in
                                                      the Covalt analysis. Moreover . . . the California Supreme Court
                                  24                  suggested that, in future cases, a court considering whether a civil
                                                      action was barred by § 1759 “may deem it appropriate to solicit the
                                  25                  views of the PUC regarding whether the action is likely to interfere
                                                      with the PUC’s performance of its duties.” The California courts’
                                  26                  reliance on the PUC’s view of the third Covalt inquiry means that, in
                                                      this case, the PUC’s assertion…should be given persuasive effect in
                                  27                  deciding what § 5.03 requires.

                                  28   Kairy, 660 F.3d at 1154 (internal citations omitted).

                                                                                         9
                                         Case 4:20-cv-02584-HSG Document 12 Filed 03/26/21 Page 10 of 10



                                       IV.    THE BANKRUPTCY COURT DID NOT ERR IN DISMISSING WITHOUT
                                   1          LEAVE TO AMEND.
                                   2          “Although there is a general rule that parties are allowed to amend their pleadings, it does

                                   3   not extend to cases in which any amendment would be an exercise in futility.” Steckman v. Hart

                                   4   Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998). Here, Appellant’s entire negligence theory

                                   5   runs afoul of § 1759’s jurisdictional limitations, and Appellant would be unable to amend without

                                   6   contradicting his initial complaint. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

                                   7   Cir. 2001) (explaining that “a plaintiff can…plead himself out of a claim by including unnecessary

                                   8   details contrary to his claims.”). Accordingly, the Bankruptcy Court did not abuse its discretion in

                                   9   dismissing Appellant’s complaint without leave to amend.

                                  10    V.     CONCLUSION
                                  11          The Bankruptcy Court’s order dismissing Appellant’s complaint is AFFIRMED. The

                                  12   Clerk is directed to terminate this appeal and close the case.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: 3/26/2021

                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         10
